Citation Nr: 1544171	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-18 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis and meniscal tear.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative arthritis, prior to June 16, 2010.

4.  Entitlement to an initial disability rating in excess of 10 percent for left knee disability, status post meniscectomy, prior to June 16, 2010.

5.  Entitlement to an increased initial disability rating for total knee replacement of the left knee, rated as 100 percent disabling from June 16, 2010 to July 31, 2011; as 30 percent disabling from August 1, 2011 to January 25, 2012, as 100 percent disabling from January 26, 2012 to February 28, 2013; and as 30 percent disabling from March 1, 2013. 

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from November 1974 to August 1978, and from October 1982 to September 1986; he also served on active duty with the Army from January 1, 1980 to May 31, 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of May 2010, September 2010, and June 2012 of the Des Moines, Iowa Regional Office (RO) of the Department of Veterans Affairs (VA). 

These issues were previously before the Board in April 2015 and were remanded for further development.  As will be discussed below, such remand was not adequately completed, and additional remand is required.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the prior April 2015 remand, the Board requested, among others, that any outstanding relevant private treatment records be obtained and associated with the claims file.  In June 2015, the AOJ sent a letter to the Veteran asking him to identify any such relevant private treatment records.  However, that same month the letter was returned to the AOJ as undeliverable and an updated mailing address for the Veteran was provided by the postal service.  This newly provided address was used by the VAMC in providing the Veteran notice of his new VA examination, which he attended.  Therefore, the evidence suggests this new address is the Veteran's current address of record.

However, the AOJ did not resend the June 2015 letter to the Veteran's new address, and furthermore sent the July 2015 supplemental statement of the case (SSOC) to his previous address as well.  Because the Veteran does not have a representative, he therefore did not receive either the letter requesting any relevant private records be obtained or the July 2015 SSOC.  Accordingly, both of these documents should be resent to the Veteran at his proper, current mailing address, and he should be provided adequate time to respond.

Accordingly, the case is REMANDED for the following action:

1.  Resend the June 2015 development letter and the July 2015 supplemental statement of the case to the Veteran at his current mailing address on W.S. Street.  Please see VBMS entries dated June 2, 2015, concerning the examination request and June 18, 2015, for the envelope from the postal service indicating his new address.  
	
	The Veteran should then be provided adequate time to respond.

2.  Then, readjudicate the appeal.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.	
	



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




